DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 	Claims 1-44 are pending. Claims 1-32 and 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/19. Claims 33-35 are under examination. 
This application is a continuation of provisional application 62/317,029 filed 4/1/16. The claims have support in the provisional and hence have an effective filing date of 4/1/16. 

Response to amendments
Applicants’ amendment is sufficient to overcome the objections to the claims and rejection under 35 USC 112, b. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of providing treatment of a GRIM-19 negative cancer in a subject, the method comprising obtaining the results of an assay from the cancer that measures 
wherein positive responsiveness of the subject to the treatment is predicted when one or more of the CCL-5, the CCL-22, the CXCL-1, the CXCL-2, the CXCL-3, the CXCL-4, the CXCL-5, the CXCL -7, the CXCL-9, the CXCL-10, the CXCL-11, the CXCL -12, the CXCL-13, the CXCL-14, the CXCL-15, the CXCL-16, the CXCL-17, the CX3CL1, the CXCR-2, the CXCR-3, the CXCR-5, the CXCR-6, the CXCR-7, the IL5, the IL17B, the IL-12B, the TNFS14 (Light), the EGFR, the Fyn, the MMP2, the  MMP7, the  MMP9, the  MMP19, the  MMP20, the  MMP23 and the MMP24 is upregulated in the cancer as measured in the assay and/or one or more of the CCL-2, the CCL-14, the  CCL-15, the CCR-4, the CCR-7, the CCR -9, the CXCR4, the IL-1 and the IL-36 is downregulated in the cancer as measured in the assay, 
wherein the treatment comprises directly administering a pharmaceutical composition comprising fusion protein comprising GRIM-19 protein with the amino acid sequence of SEQ ID NO:11 or 99% related thereto linked to a protein transduction domain into the cancer, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for reasons above.  The issue remaining is underlined above. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. The MPEP teaches, "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). (see MPEP 2164.08(b). 
The specification teaches that loss of GRIM-19 in a variety of primary human cancers has been documented. As well, the occurrence of inactivating somatic mutations in HNSCCs and thyroid tumors are identified. Thus, applicants propose a single type of treatment for any cancer and that is administering by any means GRIM-19 or a biologically active fragment or derivative thereof.  This is a large genus of conditions and a large genus of peptides. Hence, the claims are very generally drawn to treating cancer with any peptide of GRIM-19 so long as it is biologically active. Fragments are described in the specification. What is at issue is that biologically active fragments are not described. Hence, one cannot know which peptides, which domains, which amino acids meet the description requirement. 
The specification teaches GRIM-19 is Gene-associated with Retinoid-IFN induced Mortality-19. It binds to and blocks several viral and cellular oncogenes such as STAT3. The loss of or deletion of sequences encoding GRIM-19 is reported in a number of tumors. GRIM-19 was experimentally administered to mice. The tumors were administered lentivirus encoding GRIM-19. While such a demonstration provides sufficient proof of principle, there are a number of correlations to human treatment that cannot be made. Specifically, that includes the mode of administration. The specification simply requires administration of the peptide to the subject.  The art has demonstrated through numerous publications, delivery of proteins in vivo is highly unpredictable for successful human therapy.  
At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the protein can be administered.  The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   In this case, the protein is broadly stated as being administered to a patient. The lack of guidance exacerbates the highly unpredictable field of therapy and the method of delivery of polynucleotides is highly unpredictable to date. Delivery has been a persistent problem for therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application (see section 6, Vaishya). To date, no single mode of transfer has provided a viable option for successful therapy protocols. 
Regarding mode of administration, it is noted that the claims are drawn to administering a composition comprising the fusion protein comprising GRIM-19. Such a method can encompass delivery with many vehicles. The use of vehicles is not the issue. Rather, any biomolecule must reach its target without causing toxicity. Obstacles noted for nucleic acids, proteins and cells may differ slightly in technical difficulties. However, it is a well-known fact that delivery is a problem for therapy based upon any biomolecules required at a point of need. The instant method is based upon and requires methods of delivery of GRIM-19 to the cancer cells. As a first issue, it is part of a very unpredictable art. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. Hence, to demonstrate that the instant invention has overcome the known and described obstacles in the art regarding delivery, the specification must be relied upon to demonstrate how the obstacles have been overcome. PTDs overcome transmembrane delivery issues. In other words, the PTD allows the cell to be transversed. However, it does not protect it from degradation, from the immune system, from localization in the wrong tissues, from sequestration in the wrong location. GRIM-19 is meant to function in a specific tissue, the cancer, to replace the function of endogenous GRIM-19 now mutated in the cancer. It is a tumor suppressor (see Nallar, page 897, col 1). Such a function require that the amount of protein in the cancer cell be sufficient. This means that the protein must reach that cell and the art is clear that any mode of administration is not sufficient. That the protein can traverse the cell wall more readily does not alter the effects of the human system on introduction of the PTD-protein. Kristensen 
Del Gaizo argues that low doses overcome the toxic effect. However, to achieve sufficient levels in animals, high doses are necessary when administered i.e. systemically. 
Applicants argue that the rejection states that no examples are provided. This is not true except as regards how to introduce the protein by any mode. In light of this lack of teaching, one must turn to the art. The art teaches that cancer therapies are limited by modes of delivery. High doses of biomolecules are necessary to overcome the need to have enough molecule reach the target. However, (Kristensen, page 2) teaches that CPP in fact does not improve the labile nature but hinders that of proteins. As well, low doses are necessary. 
Cell-penetrating peptides (CPPs) comprise a family of promising delivery vectors, which traverse cellular membranes when present in non-toxic submicromolar concentrations and that in a concentration-dependent manner, thereby making them suitable as vectors for drug delivery.


(page 9) For CPPs to be useful as vectors for the delivery of any therapeutic entity, several considerations have to be taken into account, e.g., that CPPs due to their peptidic nature are labile molecules prone to degradation following exposure to biological fluids such as blood and intestinal juice [97]. 
Despite great potential for CPPs as vectors for drug delivery, their use is limited by an inherent chemical instability making them prone to degradation by extracellular and intracellular enzymes.

(page 11) However, the safe introduction of the CPPs as vectors in vivo requires the development of more advanced target-specific DDSs in order not merely to ensure efficient delivery and release of the CPP and its cargo at the target tissue, but also to avoid adverse side-effects due to off-target distribution of the CPP and its cargo.

Del Gaizo does not expand upon this issues but simply demonstrates the feasibility of traversing cell membranes but not protecting the protein from degradation, lack of stability, off tissue effects and more. 
Hence, the CPP and PTDs aid in traversing the tumor microenvironment to deliver cargo to cells. These advances have made the protein a viable therapeutic for cancer. However, the art has not established that recognized obstacles are overcome. Hence, the noted obstacles for delivery of peptides by any mode to any target is not overcome by applicant’s teachings. Even Ain cautions thus (page 1272). 
Furthermore, specific targeting of protein drug into disease sites should be achieved to minimize side effects and maximize efficacy.

These obstacles for any biomolecule are well-known in the art. “At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, clearance from organs, humoral immunity, normal tropism of the molecule to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the molecule. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the molecule can be administered.” 
Considering just protein delivery, which the amended claims appear to be more clearly limited in the steps, the method has been extensively examination as reviewed by Vaishya et al. 

    PNG
    media_image1.png
    192
    600
    media_image1.png
    Greyscale

Applicants argue that the specification and art do support the claims wherein the art predictability of preparing a peptide and intravenous administration is high. That one can make the peptide and introduce the peptide intravenously does not mean that doing so will lead to “treating cancer in subjects”. It is noted that the goal of such treatment is not animal models but higher animals and humans. In this case, issues are associated with low predictability of therapeutic methods. What is known in the art as well as the prior reference provided demonstrate this. As well, and in response to applicants’ arguments that reasonable detail must be provided, two new references are provided. Bruno et al support the inability of cancer therapeutics to work by any mode of administration. As currently available, peptide delivery was not possible but requires modification still underdevelopment to be “functional”. Akash et al detail obstacles described above for a number of modes of administration. But what is critical is that the route and effect of the body on the protein is critical in protein therapy (see e.g. page 6, col 1). Metabolism and elimination is a natural impact of the body on free roaming proteins. The development of the protein once identified is a critical parameter in use of proteins (see e.g. section 7, Akash et al). And the transport of the protein is affected by immunogenicity, stability, degradation and excipient interactions. If the protein cannot reach the target site, it cannot be available to mediate the required function. Hence, the art is clear that protein delivery suffers from challenges and requires modified methods.  Vaishya teaches, 

    PNG
    media_image2.png
    163
    629
    media_image2.png
    Greyscale

Applicants argue that the specification must only provide an enabled use and as well show such with animal models. Applicants enabled use is demonstrated in the scope of enablement. However, by providing an enabled embodiment, there is no license for any and all uses. The use must be limited to that which is enabled. In this case, applicants’ results provide sufficient proof of principle. However, there are a number of correlations to human treatment that cannot be made such as the mode of administration.  Regarding animal models, there is no correlation between small animals and large animals or humans in regard to mode of delivery. The animal model has demonstrated sufficient proof of principle.  However, comparing results in humans and in animals demonstrates that there is little correlation between the two with regard to bioavailability (Shanks, 2009, pages 6 and 7).

As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations. 
Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing in clinical trials. ''There is only 10% predictive power, since 90% of drugs fail in the human trials'1 in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39], (Emphasis added.)

Hence, when considering methods of delivery, one must consider whether the mode of delivery will lead to the desired result. If the molecule cannot reach its target then it cannot mediate the desired effect. The art supports an unpredictability of delivery using the broadly claimed methods and instead supports a more narrow approach. While the instant claims conjugate the protein to PTD, this has not on its own been sufficient to overcome the obstacles (see e.g. 

With regard to this, a universal yet potent protein delivery system is highly demanded. In terms of existing protein encapsulation/conjugation strategies, covalent modification may cause irreversible denaturation, and low yield of the conjugation chemistry would hurdle its translation by greatly increasing the cost. Physical adsorption may lead to premature cargo release. For intracellular delivery, most of the nanocarriers still lack sufficient potency in terms of transmembrane delivery, leading to undesired cellular internalization and severe endolysosomal entrapment. While utilization of CPPs could overcome the membrane barrier, their poor cell selectivity along with undesired toxicity raises another critical concern

The steps of the specification cannot be considered to demonstrate that the disclosed invention is capable of overcoming these art described issues. 
	Secondly, applicants claim quite generically any cancer. The specification teaches administration of GRIM-19 to cell lines with and propose experiments in mice models for oral cancer, head and neck cancer as well as prostate. The results are not presented. While this does not argue against the proposed methods, the unpredictability of the claims is exacerbated. 
Thirdly, the language in the claim further renders the claims unpredictable as the method steps of assaying are vague and omit a number of critical elements such as characteristics of responsiveness, relationship of the assayed compounds with the results. The preferred method of recitation is provided above. 
The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude that the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Response to arguments
	Applicants state, “The Examiner cannot argue that enablement is limited because Applicants have failed to state a limitation”. This is simply not true based upon the MPEP 2164.08, 
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination).Simply because applicant was the first to achieve a composition beyond a particular threshold potency did not justify or support a claim that would dominate every composition that exceeded that threshold value.); In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).

But, more to the point, applicants have amended the claims to indicate that the targeted cancer Is Grim-19 and therefore arguments directed thereto are moot. The issues raised by claiming any cancer are no longer applicable. They are in accord with the reasoning from the office action and resolve the issue. The specifications disclosure that were relied upon and repeated on page 12 of the response. This statement is unclear therefore, “the Examiner has not contested any of the above statements from Applicant’s specification”. They have not been contested because they are true and establish that GRIM-19 loss is the target of the therapy. 
Applicants argue that there is no expectation that the art should make Applicants’ claims predictable. “Indeed the claims must be novel and non-obvious over the prior art”. This is not true. First, one of the Wands factors requires that the art be assessed for predictably of the claimed invention MPEP 2164.03.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  
To know this one must evaluate the prior art. 
	Applicants argue that the rejection states that there are no mouse models. This is not true as well. The rejection has acknowledged mouse models. As well, there is no stated nor implicit requirement for human studies nor suggestion that the claims lack utility. The rejection as regards model systems acknowledges that they demonstrate proof of principle, 
“The animal model has demonstrated sufficient proof of principle.  However, comparing results in humans and in animals demonstrates that there is little correlation between the two with regard to bioavailability (Shanks, 2009, pages 6 and 7).”
What is lacking is a demonstration that the ability to deliver the fusion protein to the cancer in humans is possible. Applicants have not demonstrated this and this is critical as the art has demonstrated that it is not possible by any method other than IT. The need for models is only relevant in unpredictable art. One cannot accomplish what has not been shown to be accomplished. And the art is clear that cancer therapy is hindered by delivery of biomolecules to the target. 
Here is more evidence of what is known in the art. As of 2019, the ability to absolve issues of delivery, stability and specificity have not been resolved (see section 4, Habault and Poyet). Using PTD does not overcome these issues as they “are quite unstable and lack specificity” (see abstract). A number of solutions are still being sought to increase drug solubility in the TME, increase half-life, improve bioavailability, decrease systemic toxicity and cross biological barriers so that the TME can be crossed and the therapeutics can be delivered to the tumor without degradation or immune response to the molecule. These solutions are nascent even today (see e.g. Briolay i.e., figure 1). 
However, a large majority of the molecules identified on the bench fail in the clinic because of a poor efficacy/safety ratio after systemic administration. Despite personalized combinations to strike tumors on different fronts, resistance and toxicities are still major issues that limit many therapeutic applications.
These problems highlight the importance of integrating the issue of therapeutic delivery in the process of drug development and call for a closer relationship with the field of drug discovery.

Even with this development local delivery is still the desired mode (see figure 3 Rosenblum). 
While applicant’s state that the examples demonstrate sufficient amounts can be delivered to human cells without killing them, this is not clear from a review of the examples. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633